Case 19-22715-CMB    Doc 155    Filed 08/22/19 Entered 08/22/19 18:02:37   Desc Main
                               Document     Page 1 of 12


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    IN RE:

    5171 CAMPBELLS, LAND CO., INC.              Bankruptcy No. 19-22715-CMB

                Debtor,                         Chapter 11

    5171 CAMPBELLS LAND CO., INC.,              Document No.

                Movant,
          vs.

    ELMHURST PROPERTIES, INC.,
    ASCENTIUM CAPITAL, LLC, IEMFS,
    Ltd. d/b/a GSG FINANCIAL, HITACHI
    CAPITAL AMERICA CORP., TRI STATE
    EQUIPMENT CO., INC., WESBANCO
    BANK, INC., STORE CAPITAL
    ACQUISITIIONS, LLC, STORE
    MASTER FUNDING XIII, LLC,
    US FOOD, INC., VISION FINANCIAL
    GROUP, INC., LED SOLUTIONS,
    PENNSYLVANIA DEPARTMENT OF
    REVENUE, THE NEW YORK
    DEPARTMENT OF TAXATION AND
    FINANCE, THE OHIO DEPARTMENT
    OF TAXATION and THE INTERNAL
    REVENUE SERVICE,

                Respondents.

        EMERGENCY MOTION FOR SALE OF: (1) PERSONALTY; AND (2)
     DEBTOR’S INTEREST IN THAT CERTAIN LAND LEASE WITH ELMHURST
       PROPERTIES, INC. FREE AND CLEAR OF ALL LIENS, CLAIMS AND
                            ENCUMBRANCES

          AND NOW, comes 5171 Campbells Land Co., Inc., the Debtor, by and

    through its Counsel, Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J.

    Cooney and Sy O. Lampl, and files this MOTION FOR SALE OF: (1)

    PERSONALTY; AND (2) DEBTOR’S INTEREST IN THAT CERTAIN LAND




                                          1
Case 19-22715-CMB      Doc 155    Filed 08/22/19 Entered 08/22/19 18:02:37        Desc Main
                                 Document     Page 2 of 12


    LEASE WITH ELMHURST PROPERITES, INC. FREE AND CLEAR OF ALL

    LIENS, CLAIMS AND ENCUMBRANCES, as follows:

           1.     5171 Campbells, Land Co., Inc. is the Debtor in the above Chapter

    11 Case.

           2.     The Debtor commenced this Chapter 11 Case on July 8, 2019.

           3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C.

    Section 1334, 28 U.S.C. Section 157 and 11 U.S.C. Section 363.

           4.     Prior to the bankruptcy filing, the Debtor operated twenty-seven

    (27) Perkins Restaurants in Pennsylvania, New York and Ohio pursuant to

    certain License Agreements with Perkins & Marie Callender’s, LLC (“PMC”) and

    various real property and land leases with: Store Capital Acquisitions, LLC; Store

    Master Funding XIII, LLC; Perkins Holdings, LLC; Gerald R. Fry Co., Inc.; 3D

    Acquisitions, LP; Field Club Commons Associates, LLC; and Elmhurst

    Properties, Inc.

           5.     Prior to the bankruptcy filing, PMC terminated the Debtor’s License

    Agreements.

           6.     Since the bankruptcy filing, the Debtor and PMC have entered into

    a Revised Stipulation and Consent Order and Amendments to said Revised

    Stipulation and Consent Order (collectively “the Perkins Stipulation”), which, inter

    alia, allows the Debtor to operate twenty-one (21) of its twenty-seven (27)

    restaurants as Perkins though August 31, 2019 pursuant to a temporary license.

    See Doc. Nos. 28 & 106.




                                             2
Case 19-22715-CMB       Doc 155    Filed 08/22/19 Entered 08/22/19 18:02:37        Desc Main
                                  Document     Page 3 of 12


           7.      Additionally, the Perkins Stipulation allows the Debtor to operate its

    6 other locations under a non-Perkins concept.

           8.     As of the filing of the within Motion, the Debtor is operating twenty-

    one (21) Perkins restaurants and two (2) non-Perkins restaurants. Thus, since

    the bankruptcy filing, the Debtor has closed four (4) of its restaurants: Cranberry,

    PA; Canfield, OH; Canton, OH; and Grove City, PA.

           9.     During the negotiations related to the Perkins Stipulation which

    commenced immediately after filing the within bankruptcy case, it became clear

    to the Debtor, and its proposed Chief Restructuring Officer, Compass Advisory

    Partners, LLC (“Compass”), that JDK Management Co., Inc. (JDK), as one of the

    largest Perkins Franchisees and a previous bidder for the Debtor’s assets in a

    prior Chapter 11 case, was going to emerge as a primary bidder for the Debtor’s

    business assets being sold herein, which include tangible personal property,

    machinery, equipment, tools, supplies, inventory, furniture and fixtures, along

    with its interests in a building subject to a certain land lease.

           10.     Compass reached out to JDK in mid-July to engage in negotiations

    with JDK to support JDK’s due diligence activities, including site visits to several

    of the Debtor’s restaurants. Upon receipt of an initial offer from JDK, Compass

    contacted another Perkins Franchisee and several other individuals to solicit

    higher and better offers for the sale of these restaurants (essentially the contents

    of the restaurants) on or before August 29, 2019. As a result of these efforts,

    higher offers were obtained for several restaurants on an individual basis, but no

    other bidder proposed to purchase more than four restaurants, thereby making




                                               3
Case 19-22715-CMB        Doc 155    Filed 08/22/19 Entered 08/22/19 18:02:37        Desc Main
                                   Document     Page 4 of 12


    JDK’s offer for twelve (12) restaurants higher/better, most notably due to the

    expected preservation of jobs.

           11.      Compass has pursued this sale process with the understanding

    that any sale would need to occur on an expedited basis given the August 31,

    2019 expiration date of the temporary license under the Perkins Stipulation, and

    the fact that the Debtor is continuing to incur significant administrative claims.

           12.      Furthermore, Compass and the other interested parties in this case

    recognized the significant value in continuing to operate as many of the Debtor’s

    restaurants as possible given the potential to sell them as a going-concern and

    the reality that the estate would realize more value from a going-concern sale

    compared to a liquidation and/or auction of its equipment. Additionally, a sale as

    a going-concern provides the opportunity to preserve 600-800 jobs.

           13.      It was always contemplated that any sale of the Debtor’s business

    assets may be contingent upon the purchaser entering into License

    Agreement(s) with PMC and real property leases with its various landlords.

           14.      Finally, it became clear to the Debtor that any sale of the Debtor’s

    business assets would need to be done in conjunction with a settlement between

    the Debtor and Store Capital Acquisitions, LLC and Store Master Funding XIII,

    LLC (collectively, “the STORE Parties”) as the STORE Parties hold a first

    position blanket lien on the Debtor’s business assets, which needs to be released

    from the sales proceeds in order to pay certain administration such as

    professional fees, post-petition payroll, certain taxes, closing costs and U.S.

    Trustee fees.




                                              4
Case 19-22715-CMB       Doc 155    Filed 08/22/19 Entered 08/22/19 18:02:37         Desc Main
                                  Document     Page 5 of 12


           15.    As of the filing of the within motion, the Debtor has reached a

    settlement (subject to this Honorable Court’s approval) with the STORE Parties

    and a motion to approve the same is imminent.

                                         THE SALE

           16.    On August 21, 2019, and as a direct result of Compass’ extensive

    efforts, the Debtor agreed to sell a portion of its business assets to an affiliate of

    JDK or an entity to be created by JDK for a purchase price of $500,000.00.

           17.       Specifically, the Debtor agreed to sell its business assets

    associated with the operation of the following twelve (12) restaurant locations:

    Olean, NY; Middleburg Heights, OH, Erie (East), PA; Boardman, OH; Erie

    (South), PA; Meadville, PA; Warren (Niles), OH; Indiana, PA; Clarion, PA;

    Warren (Elm Road), OH; and Edinboro, PA (“the Personalty”) along with its

    building located at 3870 Elm Road NE, Warren, OH 44483, which the Debtor

    owns subject to a land lease with Elmhurst Properties, Inc. (“the Land Lease)”

           18.    The Debtor and JDK are still negotiating the allocation of the

    purchase price. It is expected that there will be a specific allocation for the

    Personalty and another specific allocation for the Land Lease. The allocations

    along with the specific deal terms will be set forth in an asset purchase

    agreement which the parties are working to finalize.

           19.    However, given the necessity of closing on this sale immediately,

    the Debtor is filing the within Motion before finalizing the asset purchase

    agreement. Once the agreement is finalized, it will be filed as an exhibit to the

    within Motion.




                                              5
Case 19-22715-CMB      Doc 155    Filed 08/22/19 Entered 08/22/19 18:02:37    Desc Main
                                 Document     Page 6 of 12


          20.    JDK will seek to negotiate new agreements with Vision Financial

    Group, Inc. and LED Solutions. However, in the event JDK is unsuccessful, the

    Debtor, through this Motion, seeks to assume and assign its interests in its

    agreements with Vision Financial Group, Inc. and LED Solutions pertaining to the

    12 restaurant locations identified in paragraph 17.

          21.    The Respondents which may hold liens, claims and encumbrances

    against the Personalty and Land Lease are as follows:

                 (a)    The STORE Parties;

                 (b)    Ascentium Capital, LLC;

                 (c)    IEMFS, Ltd. d/b/a GSG Financial;

                 (d)    Hitachi Capital America Corp.;

                 (e)    Tri State Equipment Co., Inc.;

                 (f)    WesBanco Bank., Inc.;

                 (g)    Vision Financial Group, Inc.;

                 (h)    Pennsylvania Department of Revenue;

                 (i)    The Internal Revenue Service;

                 (j)    Elmhurst Properties, Inc.;

                 (k)    LED Solutions;

                 (l)    The New York Department of Taxation and Finance; and

                 (m)    The Ohio Department of Taxation.

          22.    The Personalty and Land Lease are being sold as-is, where-is.




                                             6
Case 19-22715-CMB      Doc 155    Filed 08/22/19 Entered 08/22/19 18:02:37         Desc Main
                                 Document     Page 7 of 12


                   THE DEBTOR’S INTEREST IN THE LAND LEASE

          23.    On or about November 15, 1977, Peter Denovchek (“Denovchek”)

    and Golf View Manor, Inc. (“Golf View”) executed a lease pursuant to which

    Denovchek agreed to lease land to Golf View located at 3870 Elm Road NE in

    Warren, Oh 44483. Golf View ultimately constructed a building on the property.

          24.    Denovchek would later convey all of its rights, title and interest in

    the Land Lease to Elmhurst.

          25.    Golf View would later merge into Sanray Corporation, which

    subsequently changed its name to Travaglini Enterprises, Inc. (“Travaglini”).

          26.    On or about February 5, 2007 and pursuant to a Land Lease

    Amendment, Assignment and Assumption and Consent (“the Amendment”),

    Travaglini assigned its interest in the Land Lease to Unique Ventures Group, LLC

    (Unique). Also, pursuant to the Amendment, the term of the Land Lease was

    extended through February 28, 2019, with two five-year renewal options.

          27.    On February 13, 2017, Unique filed a voluntary petition for relief

    under chapter 11 of the Bankruptcy Code (In re: Unique Ventures Group, LLC,

    case no. 17-20526-TPA).

          28.    On or about January 26, 2018, Unique, acting through its Chapter

    11 Trustee, executed an Asset Purchase Agreement, pursuant to which Unique’s

    interest in the Land Lease was assumed and assigned to the Debtor herein. On

    January 29, 2019, the Bankruptcy Court entered an Order authorizing the

    transaction contemplated in the January 26, 2018 Asset Purchase Agreement.




                                             7
Case 19-22715-CMB       Doc 155    Filed 08/22/19 Entered 08/22/19 18:02:37        Desc Main
                                  Document     Page 8 of 12


           29.    Through the within Motion, the Debtor requests that the Order

    approving the sale provide that the Debtor’s interest in the Land Lease be

    assumed and assigned to JDK or an entity to be created by JDK pursuant to 11

    U.S.C. § 365.

           30.      The Debtor is aware that Elmhurst has filed a Motion for Relief

    from the Automatic Stay through which it alleges that Elmhurst terminated the

    Land Lease prior to the within bankruptcy filing. See Doc. No. 130. Shortly after

    the filing of the within motion, the Debtor will file a response to Elmhurst’s Motion

    for Relief from Stay and request that said Motion be heard simultaneous with the

    within contemplated sale as the Debtor will requires a ruling regarding whether or

    not there was a pre-petition termination of the Land Lease prior to being able to

    transfer it interests in the Land Lease to JDK or an entity to be created by JDK.

    As will be explained in the Response to Elmhurst’s Motion for Relief from Stay,

    the Debtor does not believe that there was a pre-petition termination.

        THE PROPOSED SALE IS IN THE BEST INTEREST OF THE ESTATE

           31.    The Debtor believes, and therefore avers, that the proposed sale of

    the Personalty and its interest in the Land Lease is fair and reasonable and

    acceptance and approval of the same is in the best interest of this Estate.

           32.    Furthermore, it’s contemplated that the majority of the employees

    that currently work in the twelve (12) locations identified in paragraph 16 above,

    will be re-hired by JDK if the sale is approved, and thus approval of the proposed

    sale is in the best interest of the public.




                                                  8
Case 19-22715-CMB      Doc 155    Filed 08/22/19 Entered 08/22/19 18:02:37        Desc Main
                                 Document     Page 9 of 12


    CAUSE EXISTS TO APPROVE THE SALE ON AN EMERGENCY BASIS AND

      TO WAIVE COMPLIANCE WITH BANKRUPTCY RULES 6004(A), 6004(F)

                    6004(H), 2002(A)(2) AND LOCAL RULE 6004-1

           33.    The Debtor submits that cause exists for the Court to approve this

    sale on August 29, 2019 and to waive any advertising or publication

    requirements set forth in the Bankruptcy Code or the Bankruptcy Rules, including

    Local Bankruptcy Role 6004-1, with the exception of the requirement to upload

    the Notice of Sale to the EASI system.

           34.    The Debtor further submits that cause exists for shortening any

    notice period required by Bankruptcy rules 2002 and 6004.

           35.    As stated, the Debtor’s temporary license under the Perkins

    Stipulation is set to expire on August 31, 2019.

           36.    Without a temporary license, the Debtor will be required to

    immediately suspend operations. Such a suspension will instantly diminish the

    value of the Debtor’s assets. In fact, the proposed purchaser, JDK, has

    conditioned its purchase on the Debtor being able to continue its operations

    through a closing on the proposed sale. See paragraph 17.

           37.    Without the proposed sale and simultaneous settlement with the

    STORE Parties, the Debtor will not have sufficient funds to pay its last payroll,

    which under its normal operations, is fourteen (14) days in arrears. The Debtor

    also anticipates that it will lack sufficient funds to pay other administration such

    as professional fees and post-petition taxes.




                                             9
Case 19-22715-CMB      Doc 155 Filed 08/22/19 Entered 08/22/19 18:02:37            Desc Main
                              Document    Page 10 of 12


           38.    Additionally, without the proposed sale, the employees of the

    twelve (12) locations identified in paragraph 16 will be immediately terminated.

           39.    Further, without the proposed sale, the Debtor will most likely be

    forced to auction the Personalty, which will result in minimal value to the estate.

           40.    The Debtor submits that there are no other qualified bidders as JDK

    has already engaged in extensive negotiations with PMC and the Store Parties.

           41.    Finally, Compass has actively attempted to identify potentially

    interested parties and has actively solicited offers from multiple parties.

           WHEREFORE, the Movant respectfully requests that this Honorable Court

    enter an Order approving the sale of Personalty and the Debtor’s Interest in the

    Land Lease free and clear of all liens, claims and encumbrances.

                                                      Respectfully Submitted,



    Date: August 22, 2019                             /s/ Robert O Lampl
                                                      ROBERT O LAMPL
                                                      PA I.D. #19809
                                                      JOHN P. LACHER
                                                      PA I.D. #62297
                                                      DAVID L. FUCHS
                                                      PA I.D. #205694
                                                      RYAN J. COONEY
                                                      PA I.D. #319213
                                                      SY O. LAMPL
                                                      PA I.D. #324741
                                                      Counsel for the Debtor
                                                      223 Fourth Avenue, 4th Fl.
                                                      Pittsburgh, PA 15222
                                                      (412) 392-0330 (phone)
                                                      (412) 392-0335 (facsimile)
                                                      Email: rlampl@lampllaw.com




                                             10
Case 19-22715-CMB      Doc 155 Filed 08/22/19 Entered 08/22/19 18:02:37      Desc Main
                              Document    Page 11 of 12


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
    IN RE:

    5171 CAMPBELLS, LAND CO., INC.                    Bankruptcy No. 19-22715-CMB

                  Debtor,                             Chapter 11

    5171 CAMPBELLS LAND CO., INC.,                    Document No.

                  Movant,
           vs.

    ELMHURST PROPERTIES, INC.,
    ASCENTIUM CAPITAL, LLC, IEMFS,
    Ltd. d/b/a GSG FINANCIAL, HITACHI
    CAPITAL AMERICA CORP., TRI STATE
    EQUIPMENT CO., INC., WESBANCO
    BANK, INC., STORE CAPITAL
    ACQUISITIIONS, LLC, STORE
    MASTER FUNDING XIII, LLC,
    US FOOD, INC., VISION FINANCIAL
    GROUP, INC., LED SOLUTIONS,
    PENNSYLVANIA DEPARTMENT OF
    REVENUE, THE NEW YORK
    DEPARTMENT OF TAXATION AND
    FINANCE, THE OHIO DEPARTMENT
    OF TAXATION and THE INTERNAL
    REVENUE SERVICE,

                  Respondents.
                           CERTIFICATE OF SERVICE

           Robert O Lampl, hereby certifies that on the 22nd day of August, 2019, a

    true and correct copy of the foregoing MOTION FOR SALE OF: (1)

    PERSONALTY; AND (2) DEBTOR’S INTEREST IN THAT CERTAIN LAND

    LEASE WITH ELMHURST PROPERITES, INC. FREE AND CLEAR OF ALL

    LIENS, CLAIMS AND ENCUMBRANCES, was served upon the following (via

    electronic service, facsimile or First Class U.S. Mail):




                                              11
Case 19-22715-CMB     Doc 155 Filed 08/22/19 Entered 08/22/19 18:02:37   Desc Main
                             Document    Page 12 of 12


    Office of the United States Trustee
    1001 Liberty Avenue, Suite 970
    Pittsburgh, PA 15222

    Date: August 22, 2019____                  /s/ Robert O Lampl
                                               ROBERT O LAMPL
                                               PA I.D. #19809
                                               JOHN P. LACHER
                                               PA I.D. #62297
                                               DAVID L. FUCHS
                                               PA I.D. #205694
                                               RYAN J. COONEY
                                               PA I.D. #319213
                                               SY O. LAMPL
                                               PA I.D. #324741
                                               Counsel for the Debtor
                                               223 Fourth Avenue, 4th Fl.
                                               Pittsburgh, PA 15222
                                               (412) 392-0330 (phone)
                                               (412) 392-0335 (facsimile)
                                               Email: rlampl@lampllaw.com




                                          12
